Citation Nr: 0014655	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  99-00 238A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
impairment.

2.  Entitlement to service connection for bilateral ruptured 
ear drums.

3.  Entitlement to service connection for residuals of a 
closed head injury.

4.  Entitlement to service connection for slurred speech, to 
include as secondary to service-connected migraine headaches.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1991 to March 
1997.  His appeal comes before the Board of Veterans' Appeals 
(Board) from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.


FINDINGS OF FACT

1.  The RO obtained and fully developed all relevant evidence 
necessary for the equitable disposition of the veteran's 
bilateral ruptured eardrums claim.

2.  The veteran has not presented competent medical evidence 
that he currently has hearing impairment by VA standards.

3.  The veteran's right ear drum was ruptured in April 1992 
during an altercation with another serviceman; there is no 
competent medical evidence of record that he ruptured his 
left ear drum during that incident or as the result of mortar 
fire during service.

4.  The veteran has not presented competent medical evidence 
that he has residuals of a closed head injury.

5.  The veteran has not presented competent medical evidence 
that he has slurred speech or any competent medical evidence 
etiologically linking any slurred speech to his service-
connected migraine headaches.



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
bilateral hearing impairment is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran's ruptured right eardrum was incurred during 
active service; his ruptured left eardrum was not incurred 
during active service.  38 U.S.C.A. §§ 1110, 5107(a) (West 
1991); 38 C.F.R. § 3.303 (1999).

3.  The claim of entitlement to service connection for 
residuals of a closed head injury is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

4.  The claim of entitlement to service connection for 
slurred speech, to include as secondary to service-connected 
migraine headaches is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Hearing impairment

A person who submits a claim for benefits to the VA shall 
have the burden of offering sufficient evidence to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  See 38 U.S.C.A. § 5107(a) (West 1991).  In 
the absence of evidence of a well-grounded claim, there is no 
duty to assist the veteran in developing the facts pertinent 
to his claim, and the claim must fail.  Epps v. Gober, 126 
F.3d 1464, 1467-68 (Fed. Cir. 1997).

The veteran must demonstrate three elements to establish that 
a claim is well grounded.  First, the veteran must present 
evidence of hearing loss by VA standards.  See 38 C.F.R. 
§ 3.385 (1999).  Second, the veteran must produce medical or, 
in some instances, lay evidence of an in-service incidence or 
aggravation of a disease or injury.  Finally, the veteran 
must show a nexus between the claimed in-service disease or 
injury and the current disability.  See Epps v. Gober, 126 
F.3d 1464, 1468-69b (Fed. Cir. 1997).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent. See 38 
C.F.R. § 3.385.

After being slapped in the head by a fellow serviceman in 
April 1992, the veteran reported to sick call.  The examiner 
stated that the veteran's hearing "appeared normal" despite 
of the slap to the head, although the veteran's tympanic 
membrane in his right ear was ruptured, discussed infra.

According to an audiometry examination in July 1995, the 
veteran was routinely exposed to hazardous noise; 
nevertheless, the report showed that he had an average pure 
tone threshold of 8 in both ears.  His specific pure tone 
threshold scores were:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
10
10
LEFT
10
10
10
15
10

A VA examiner in June 1997 before the veteran underwent 
formal audiometry testing stated his belief that the veteran 
did have some hearing loss, and the examiner noted that the 
veteran was scheduled for a hearing test.  However, the 
subsequent hearing test in June 1997 showed conclusively that 
the veteran did not have hearing loss by VA standards.  The 
examiner stated that the veteran's pure tone air conduction 
thresholds were within normal limits bilaterally; he further 
indicated that the veteran's word recognition scores were 
within normal limits in both ears.  The examination report 
reflects that the veteran had a Maryland CNC word recognition 
percentage of 100 percent in both ears. His average pure tone 
threshold average was six in his right ear, and his pure tone 
threshold average was 11 in his left ear.  His specific pure 
tone threshold scores were:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
10
10
LEFT
10
10
10
15
10

In light of the hearing examination reports of July 1995 and 
June 1997, the Board concludes that the veteran does not have 
hearing loss by VA standards.  In this regard, the most 
recent competent medical evidence shows that the veteran does 
not meet either standard of impaired hearing to be considered 
a disability by VA standards.  The veteran did not have an 
auditory threshold in any of the frequencies of 500, 1000, 
2000, 3000, or 4000 Hertz of 40 decibels or greater in July 
1995 and November 1998.  Moreover, his speech recognition 
scores using the Maryland CNC test were greater than 94 
percent in June 1997.  Although the veteran has reported that 
he has trouble understanding people when they speak, the June 
1997 examination report shows that his speech recognition 
score was 100 percent bilaterally.  The veteran stated on his 
VA Form 9 in November 1998 that examiners in June 1997 gave 
him the impression that his hearing examination was not 
consistent with a finding that he had 100 percent hearing in 
both of his ears.  However, the veteran's hearing was tested 
to be essentially normal during the VA examination in June 
1997, and no other medical evidence shows that the June 1997 
report is inaccurate.  Although one examiner in June 1997 
indicated his belief that the veteran had hearing loss, this 
statement was made before the hearing test that showed the 
veteran's hearing was not impaired by VA standards.  

In summary, the June 1997 report precludes a finding that the 
veteran has impaired hearing.  Any hearing impairment has not 
been tested to meet VA disability standards, and the Board 
notes that the veteran's hearing in July 1995 also would not 
have met the minimum standard for hearing impairment.  
Moreover, although he believes that he has impaired hearing, 
his own statements are insufficient to diagnose hearing loss.  
See Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  Although 
the Board recognizes that the veteran was around hazardous 
noises during active service, such as mortar exercises, 
recent testing has shown that there is no current hearing 
impairment by VA standards.

Bilateral ruptured ear drums

As a preliminary matter, the Board finds that the veteran's 
claim of service connection for bilateral ruptured ear drums 
is well grounded.  See 38 U.S.C.A. § 5107(a) (West 1991).  
Moreover, the Board is satisfied that the RO obtained and 
fully developed all relevant evidence necessary for an 
equitable disposition of the veteran's claim pursuant to 
38 U.S.C.A. § 5107(a).

According to an outpatient treatment record of April 1992, 
the veteran had pain in his right ear for two days, beginning 
when he was slapped in the ear by another serviceman during 
an altercation.  The examiner stated that the veteran's left 
ear was normal, but the tympanic membrane in his right ear 
was ruptured.  The veteran was told not to participate in 
water operations or firing range exercises for 24 hours.  The 
veteran was examined the next day by a military physician, 
and the corresponding medical note reflects that he had 
sustained a one-sixteenth inch hole in his right ear drum as 
a result of the blow to his head.  The examiner assessed a 
ruptured tympanic membrane, but he also said that the 
membrane was "healing nicely."  The veteran was again told 
not to participate in activities involving water or the 
firing range.  A medical progress note of May 1992 shows that 
his tympanic membranes were clear at that point.  

In April 1996, the veteran reported that he had ruptured both 
of his ear drums twice and that he had been exposed to loud 
mortar fire for the previous two years.  However, a military 
examiner also noted that his tympanic membranes were clear in 
November 1996, and the tympanic membranes were again noted to 
be clear in December 1996.

The veteran reported during the June 1997 VA examination that 
he had to wear earplugs for about a week after the April 1992 
incident, and he also said he was not hospitalized  and he 
did not receive any further attention for his ears.  He also 
stated that he perforated his eardrum again as the result of 
mortar fire in a separate incident.  The Board has examined 
the veteran's service medical records for evidence that he 
perforated his eardrums during mortar exercises at some other 
point in time, but it has found no competent medical evidence 
of record to that effect.

During audiometry testing in June 1997, the veteran reported 
a history of tympanic membrane perforations during service, 
two in each ear, although the Board notes that he reported on 
his November 1998 VA Form 9 that his left eardrum had only 
been perforated one time.  As stated above, a review of his 
service medical records reveals only the April 1992 incident, 
which resulted in right tympanic membrane perforation.  
However, the examiner in June 1997 stated that a tympanometry 
was consistent with healed perforations of the tympanic 
membrane bilaterally.

The veteran has indicated that the examiner's language in 
June 1997-that the tympanometry was consistent with healed 
perforations of the tympanic membrane bilaterally-shows that 
his left eardrum was also perforated, even though his service 
medical records do not reflect a left eardrum perforation.  
The language of the VA examiner in June 1997 does indeed 
imply that both of the veteran's tympanic membranes were 
perforated at one time.  However, the examiner did not 
specify that the veteran suffered a perforated left eardrum 
during his period of active service.  Thus, the opinion is 
not probative as to when the veteran ruptured his left 
eardrum.  On one hand, the veteran has stated that he 
ruptured his eardrums because of mortar fire during active 
service.  On the other hand, although the medical evidence 
affirmatively shows that his right eardrum was perforated 
during service, it does not show that his left eardrum was 
perforated at any point.  In other words, there is no 
evidence associated with the claims file that the veteran 
sought treatment for a left eardrum perforation during his 
period of active service, even though he stated in April 
1996, while on active duty, that he had perforated his left 
eardrum.  In this regard, the veteran is not qualified to 
diagnose a perforated left eardrum.

Because of the outpatient progress notes in April 1992 
concerning the veteran's right ear and the one-sixteenth inch 
hole in his ear drum, the Board concludes that the 
preponderance of the evidence is in favor of service 
connection for the veteran's ruptured right eardrum.  
However, the Board cannot ignore the lack of evidence 
concerning the veteran's left eardrum.  In this regard, the 
record contains no evidence to the effect that the veteran 
perforated his left eardrum during service, other than the 
veteran's own report of a ruptured left eardrum.  Although 
the veteran reported that both eardrums had been perforated 
during service and that he participated in mortar exercises, 
the record does not reflect that he ruptured his left 
eardrum.  The veteran is not medically qualified to diagnose 
that his left eardrum was perforated; only a medical 
professional can make such a diagnosis.  See Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Although the veteran can 
report symptoms, there is no medical evidence of record 
showing a ruptured left eardrum during service.  Apparently 
the veteran at one point ruptured his left eardrum, but the 
June 1997 examiner did not indicate that this occurred during 
service.  The Board has considered the benefit-of-the-doubt 
rule, but it will not apply that rule because the 
preponderance of the evidence is against service connection 
for the ruptured left eardrum. 

Residuals of a closed head injury

The threshold question is whether the claim of entitlement to 
service connection for residuals of a closed head injury is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  A well-grounded claim is a plausible claim, 
meritorious on its own or capable of substantiation.  Slater 
v. Brown, 9 Vet.App. 240, 243 (1996) (citing Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1991)).  For a service-
connection claim to be well grounded, there must be competent 
evidence of a current disability (a medical diagnosis), 
competent evidence of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence), and evidence 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  See Epps v. Gober, 
126 F.3d 1464, 1467-68 (1997), Caluza v. Brown, 7 Vet.App. 
498, 506 (1995).  While the credibility of the evidence is 
presumed in determining whether a claim is well grounded, a 
grant of service connection requires competent medical 
evidence to the effect that the claim is plausible where the 
determinative issue involves a question of medical causation.  
Epps, 126 F.3d at 1468; Caluza, 7 Vet.App. at 506.  In the 
absence of evidence of a well-grounded claim, there is no 
duty to assist the veteran in developing the facts pertinent 
to the claim, and the claim must fail.  Epps, 126 F.3d at 
1468.

A veteran may also establish a well-grounded claim for 
service connection under the chronicity provision of 
38 C.F.R. § 3.303(b) (1999), which is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period, and that the same condition currently 
exists.  Such evidence must be medical unless the condition 
at issue is a type as to which, under case law, lay 
observation is considered competent to demonstrate its 
existence.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
regulation if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 
Vet.App. 488, 495-98 (1997).

According to a medical note of December 1996 from the Army 
Womack Medical Center at Fort Bragg, North Carolina, the 
veteran sustained a blow to his head from his ruck sack 
during a parachuting jump in August 1994.  He was knocked 
unconscious for a few minutes and he went to the Emergency 
Room the next day for a follow-up of the injury.  An addendum 
to the medical note reflects that a CT scan of the head was 
negative.

During a VA examination in June 1997, the veteran complained 
of memory impairment.  The examiner noted the veteran's 
complaints and he diagnosed memory impairment, but he stated 
that in his opinion any memory impairment was related to the 
veteran's preoccupation with his physical problems and was 
not due to any brain deficits.  

At a VA mental disorders examination in April 1999, the 
veteran indicated that he was attending college, but he was 
having difficulty meeting the course requirements.  He stated 
that his difficulty arose because he was having difficulty 
with concentration and recall.  No diagnosis concerning 
memory impairment was made by the examiner.

Beyond the veteran's own contentions that he has memory 
impairment because of a parachuting accident, there is no 
medical evidence that etiologically relates any memory 
impairment, or any other residual of a closed head injury, 
with active service.  In this regard, the veteran is not 
competent to provide a credible opinion concerning the 
requisite nexus between residuals of a head injury and his 
service.  See Espiritu v. Derwinski, 2 Vet.App. 492, 494-96 
(1992).  Moreover, the VA examiner in June 1997 indicated 
that the veteran had memory impairment, but he expressed his 
opinion that it was not due to his service; rather, in his 
opinion the memory impairment was related to the veteran's 
preoccupation with his physical limitations.  Based on the 
foregoing, the veteran has not met his burden of submitting a 
well-grounded claim for service connection for residuals of a 
closed head injury.

The veteran cited on his November 1998 VA Form 9 as evidence 
of memory impairment that he failed on average one class per 
semester, even though he attended all of his classes and 
completed the assigned homework.  Although the Board 
considers the veteran to be credible, he has not presented 
competent medical evidence that any academic deficiencies are 
related to the parachuting incident when he was hit in the 
head with his ruck sack, or medical evidence of a 
relationship with any other incident during service.  
Instead, the contemporaneous medical evidence in August 1994 
showed that although the veteran lost consciousness for a few 
minutes, he was able to report to the aid station the next 
day with a cleared head, and the CT scan of the head was 
negative.  Because of the lack of competent medical evidence 
showing a relationship between his residuals of a closed head 
injury, to include memory loss, and the veteran's period of 
active service, the Board concludes that the veteran's claim 
is not well grounded.

Slurred speech

Again, the initial question before the Board is whether the 
veteran has carried his burden of submitting a well-grounded 
claim for service connection.  A medical note of December 
1996 shows that the veteran had developed signs of slurred 
speech over the previous year.  However, during a VA 
examination in June 1997, the veteran did not complain of 
slurred speech.  The examiner stated that when questions were 
posed to the veteran, he was initially perplexed and he 
stammered in trying to respond.  Although the examiner stated 
that the veteran's responses were not always relevant to the 
questioning, he did not indicate that the veteran had slurred 
speech and he made no diagnosis concerning slurred speech.

A VA examiner in April 1999 did not specifically note that 
the veteran had slurred speech, although he reported that the 
veteran had difficulty in concentrating and expressing his 
ideas.  The examiner also said that the veteran stammered a 
great deal when speaking.  The examiner reported that the 
veteran became animated and he shook his hands and arms when 
he stammered as though such action would extract his 
thoughts.  Nevertheless, the veteran did not complain of 
slurred speech and the examiner did not diagnose slurred 
speech or offer an opinion relating any slurred speech to the 
veteran's service-connected migraine headaches.

Moreover, no other competent medical evidence in the claims 
file reflects a diagnosis of slurred speech, and none of the 
medical evidence etiologically links any slurred speech with 
migraine headaches.  Although the veteran stated on his VA 
Form 9 in November 1998 that he was experiencing slurred 
speech as the result of his service-connected migraine 
headaches, his own contentions are insufficient to provide 
either a competent medical diagnosis or the presence of an 
etiological relationship between any slurred speech and his 
service-connected migraine headaches.  See Espiritu v. 
Derwinski, 2 Vet.App. 492, 495-96 (1992).  Thus, the Board 
must deny his claim as not well grounded.


As the veteran has failed to meet his initial burden of 
submitting evidence of well-grounded claims for service 
connection for bilateral hearing loss, residuals of a closed 
head injury, and slurred speech, the VA is under no duty to 
assist him in developing the facts pertinent to those claims.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997).  
Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
claims well grounded.  Thus, there is no additional duty on 
the part of the VA under 38 U.S.C.A. § 5103(a) (West 1991) to 
notify him of the evidence required to complete his 
application for service connection for the claimed 
disabilities.  See McKnight v. Gober, 131 F.3d 1483, 1484-85 
(Fed. Cir. 1997).  That notwithstanding, the Board views its 
discussion as sufficient to inform the veteran of the 
elements necessary to well ground his claims and to explain 
why the current attempts fail.


ORDER

A well-grounded claim not having been submitted, service 
connection for bilateral hearing impairment is denied.

Entitlement to service connection for right ruptured eardrum 
is granted; entitlement to service connection for left 
ruptured eardrum is denied.

A well-grounded claim not having been submitted, service 
connection for residuals of a closed head injury is denied.

A well-grounded claim not having been submitted, service 
connection for slurred speech, to include as secondary to 
service-connected migraine headaches is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

